DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–4, 6–8, 10–13, and 16–22 is/are pending.
Claim(s) 5, 9, 14, and 15 is/are canceled.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, another spring element that is arranged between the battery cell packages of claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

Specification
Applicants' amendment(s) have overcome the objection(s) to the specification.

Claim Rejections - 35 USC § 112
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 2, 3, 5–9, 12, 14, and 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 102
Claim(s) 1–4, 6, 8, and 10–13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kume (JP 2012-160347 A).
Regarding claim 1
a battery module housing (7, [0025]),
two battery cell packages (5) which are each inserted into the battery module housing (7) in an assembly direction (FIG. 3, [0025]) and
wherein each battery cell package (5) comprises at least two battery cells (1) which are connected electrically in series (FIG. 5, [0023]),
two head plates (6) for closing the battery module housing (7, [0026]),
wherein the head plates (6) are arranged and configured in order to either indirectly or directly exert a pretensioning force onto the battery cell packages (5) in the assembly direction (FIG. 3, [0026]);
at least one spring element (4A) which is arranged between one of the head plates (6) and one of the battery cell packages (5, [0032]); and
at least one compressible compensation element (2) which is separate from and arranged directly between the battery cell packages (5) for tolerance compensation (FIG. 5, [0024]).
Regarding claim 2, Kume discloses all claim limitations set forth above and further discloses a battery module:
wherein the battery cell packages (5) which are arranged one behind the other in the assembly direction (FIG. 4, [0020]),
wherein the head plates (6) are arranged and configured in order to indirectly or directly exert the pretensioning force onto the battery cell packages (5) in the assembly direction (FIG. 4, [0025]).
Regarding claim 3
wherein the battery module housing (7) surrounds the battery cell packages from four sides (FIG. 3, [0025]),
wherein an opening is arranged on each of two other sides of the battery module housing (7, [0025]),
the battery cell packages (5) being configured to be inserted into the battery module housing (7) in the assembly direction through said opening (FIG. 6, [0036]), and
said opening being closed by means of one of the head plates (6, [0036]).
Regarding claim 4, Kume discloses all claim limitations set forth above and further discloses a battery module:
wherein the head plates (6) are connected to the battery module housing in an interlocking, force-fitting or cohesive manner (FIG. 3, [0036]).
Regarding claim 6, Kume discloses all claim limitations set forth above and further discloses a battery module:
wherein the at least one spring element (4A) is configured as a leaf or plate spring (FIG. 6, [0032]).
Regarding claim 8, Kume discloses all claim limitations set forth above and further discloses a battery module:
wherein the spring element (4A) is configured to exert a substantially constant force onto the battery cell packages (5) or the head plate (6) by way of a spring travel of the spring element (4A, [0032]).
Regarding claim 10, Kume discloses a method for assembling a battery module (10) including a battery module housing (7), two battery cell packages (5) each of which has at least 
inserting the battery cell packages (5) into the battery module housing (7) in an assembly direction (FIG. 6, [0036]);
closing the battery module housing (7) and either indirectly or directly pretensioning the battery cell packages (5) in the assembly direction by way of the head plates (6, [0026]);
arranging at least one spring element (4A) between the head plate (6) and one of the battery cell packages (5) to exert a substantially constant force onto the battery cell packages (5) by way of a spring travel of the spring element (4A, [0026]); and
arranging at least one compressible compensation element (2) directly between the battery cell packages (5) to compensate for tolerances between the battery cell packages (5, [0024]),
wherein the at least one compressible compensation element (2) is separate from the battery cell packages (5, [0032]).
Regarding claim 11, Kume discloses all claim limitations set forth above and further discloses an assembly method:
wherein the battery cell packages (5) are arranged in the battery module housing (7) one behind the other in the assembly direction (FIG. 6, [0036]), and
wherein the battery cell packages (5) are pretensioned in the assembly direction by the head plates (6, [0024]).
Regarding claim 12
wherein the battery module housing (7) surrounds the battery cell packages (5) from four sides (FIG. 3, [0025]),
wherein an opening is arranged on each of two other sides of the battery module housing (7, [0025]), and
wherein the battery cell packages (5) are inserted into the battery module housing (7) through the opening in the assembly direction (FIG. 6, [0036]).
Regarding claim 13, Kume discloses all claim limitations set forth above and further discloses an assembly method:
wherein, for the purpose of closing the battery module housing (7) and for the purpose of either indirectly or directly pretensioning the battery cell packages (5) in the assembly direction, the head plates (6) are connected to the battery module housing (7) in an interlocking, force-fitting or cohesive manner (FIG. 3, [0036]).

Claim(s) 1, 16–18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito  (JP 2007-294407 A).
Regarding claim 1, Ito discloses a battery module (1) for a motor vehicle (FIG. 1, [0035]), comprising:
a battery module housing (C,  [0035]),
two battery cell packages (U) which are each inserted into the battery module housing (C) in an assembly direction (FIG. 1, [0035]) and
wherein each battery cell package (U) comprises at least two battery cells (3) which are connected electrically in series (FIG. 1, [0037]),
two head plates (7) for closing the battery module housing (C, [0035]),
wherein the head plates (7) are arranged and configured in order to either indirectly or directly exert a pretensioning force onto the battery cell packages (U) in the assembly direction (FIG. 1, [0035]);
at least one spring element (5) which is arranged between one of the head plates (7) and one of the battery cell packages (U, [0035]); and
at least one compressible compensation element (5) which is separate from and arranged directly between the battery cell packages (U) for tolerance compensation (FIG. 1, [0035]).
Regarding claim 16, Ito discloses all claim limitations set forth above and further discloses a battery module, further comprising:
a carrier structure (6) that is mounted to one end of a first battery cell (3) of one of the battery cell packages (U, [0035]),
wherein the carrier structure (6) is sandwiched between said one end of the first battery cell (3) and the compressible compensation element (5, FIG. 1).
Regarding claim 17, Ito discloses all claim limitations set forth above and further discloses a battery module, further comprising:
a second carrier structure (6) that is mounted to one end of second battery cell (3) of said one of the battery cell packages (U, [0035]),
wherein the second carrier structure (6) is sandwiched between said one end of the second battery cell (3) and the compressible compensation element (5, FIG. 1).
Regarding claim 18
wherein the compressible compensation element (5) is sandwiched between said carrier structure (6) and another carrier structure (6, [0035]).
Regarding claim 20, Ito discloses all claim limitations set forth above and further discloses a battery module, further comprising:
another spring element (5) which is arranged between the battery cell packages (U, [0035]).

Claim(s) 1 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schoenherr (WO 2017/063874 A1).
Regarding claim 1, Schoenherr discloses a battery module (1) for a motor vehicle (FIG. 1, [0020]), comprising:
a battery module housing (2, [0020]),
two battery cell packages (20) which are each inserted into the battery module housing (2) in an assembly direction (FIG. 2, [0020]) and
wherein each battery cell package (20) comprises at least two battery cells (60) which are connected electrically in series (FIG. 6, [0026]),
two head plates (4) for closing the battery module housing (2, [0021]),
wherein the head plates (4) are arranged and configured in order to either indirectly or directly exert a pretensioning force onto the battery cell packages (20) in the assembly direction (FIG. 2, [0031]);
at least one spring element (13) which is arranged between one of the head plates (4) and one of the battery cell packages (20, [0031]); and
at least one compressible compensation element (50) which is separate from and arranged directly between the battery cell packages (20) for tolerance compensation (FIG. 8, [0029]).
Regarding claim 22, Schoenherr discloses all claim limitations set forth above and further discloses a battery module:
wherein the at least one compressible compensation element (50) is a foam pad (FIG. 8, [0029]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claim(s) 7 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kume (JP 2012-160347 A) as applied to claim(s) 1 above, and further in view of Thannheuser et al. (DE 102014218126 A1, hereinafter Thannheuser).
Regarding claims 7 and 21, Kume discloses all claim limitations set forth above, but does not explicitly disclose a battery module:
wherein the spring element is manufactured from steel, fiber-reinforced plastic, or glass fiber-reinforced plastic; and
wherein the spring element is manufactured from fiber-reinforced plastic.
Thannheuser discloses a battery module comprising a spring element (30) manufactured from fiber-reinforced plastic to reduce the weight of the spring element while maintaining the proper hardness and flexibility (see fiber-reinforced plastic, [0025]). Kume and Thannheuser are analogous art because they are directed to battery modules. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the spring element of Kume with the fiber-reinforced plastic of Thannheuser in order to reduce the weight of the spring element while maintaining the proper hardness and flexibility.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito (JP 2007-294407 A)  as applied to claim(s) 18 above, and further in view of Kawase et al. (US 2010/0190049 A1, hereinafter Kawase).
claim 19, Ito discloses all claim limitations set forth above, but does not explicitly disclose a battery module:
wherein each carrier structure is composed of plastic.
Kawase discloses a battery module (10) comprising a carrier structure (40) composed of plastic to improve the endurance against impact (see resin, [0060]). Ito and Kawase are analogous art because they are directed to battery modules. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the carrier structure of Ito with plastic as taught by Kawase in order to improve the endurance against impact.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1–4, 6–8, 10–13, and 16–22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251.  The examiner can normally be reached on Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725